Citation Nr: 0621853	
Decision Date: 07/24/06    Archive Date: 08/10/06

DOCKET NO.  04-44 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to an effective date earlier than February 14, 
2002, for the award of service connection for post traumatic 
stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J.W. Kim, Associate Counsel

INTRODUCTION

The veteran served on active duty from March 1965 to November 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island.  , that granted service connection 
for post-traumatic stress disorder (PTSD), effective February 
14, 2002.  The veteran appeals for an earlier effective date.

In May 2005, the veteran testified before the undersigned 
Veterans Law Judge at a video-conference Board hearing.  The 
record was held open for 30 days to allow for the submission 
of additional evidence.  Within that time period, the Board 
received additional evidence from the veteran.  As the 
veteran submitted a waiver of initial review by the agency of 
original jurisdiction (AOJ), the Board will consider the 
additional evidence in conjunction with this appeal.


FINDINGS OF FACT

1.  In a May 1998 rating decision, the RO denied service 
connection for PTSD; the veteran did not appeal the decision.  

2.  On February 14, 2002, VA received the veteran's claim to 
reopen the previously denied claim for service connection for 
PTSD.


CONCLUSION OF LAW

1.  The May 1998 rating decision, which denied service 
connection for PTSD, is final.  38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. § 3.104(a) (2005).  

2.  The criteria for an effective date earlier than February 
14, 2002, for the award of service connection for PTSD have 
not been met.  38 U.S.C.A. §§ 5101, 5110 (West 2002); 38 
C.F.R. §§ 3.114, 3.151, 3.155, 3.400 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and 
implemented at 38 C.F.R. § 3.159 (2005), amended VA's duties 
to notify and assist a claimant in developing the information 
and evidence necessary to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence VA 
will seek to provide and which information and evidence the 
claimant is expected to provide.  Furthermore, in compliance 
with 38 C.F.R. § 3.159(b), the notification should include 
the request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim. 

In this case, the record reflects that VA has made reasonable 
efforts to notify the veteran of the information and evidence 
necessary to substantiate his claim.  In March and September 
2002 letters, issued prior to the initial AOJ decision, VA 
informed him of the information and evidence needed to 
substantiate a claim for service connection, and of his and 
VA's respective duties in obtaining evidence.  At the Board 
hearing, the veteran was informed that an effective date 
claim will be determined based on when VA received the claim, 
and if a claim remained pending or if finality attached 
following notice of an adverse decision mailed to the latest 
address.  The veteran was specifically informed of the 
information and evidence needed to establish an earlier 
effective date, i.e., evidence that rebuts the presumption of 
regularity regarding the mailing of an earlier rating 
decision that has since become final.  See 38 C.F.R. 
§ 3.103(c)(2) (2005).  In short, the discussion at the Board 
hearing provided the veteran notice of the evidence that was 
not of record that was needed to substantiate his claim for 
an earlier effective date, and provided notice of his sole 
responsibility to submit such evidence directly to VA.  In 
effect, the aforementioned letters together with the Board 
hearing may be understood as communicating to the veteran the 
need to submit any relevant evidence in his possession.

In addition, VA provided the veteran with a copy of the 
appealed May 2004 rating decision and December 2004 statement 
of the case.  These documents provided notice of the law and 
governing regulations, including the provisions of 38 C.F.R. 
§ 3.400 (2005) regarding effective dates, and the reasons for 
the determinations made regarding his claim.  By way of these 
documents, the veteran was also specifically informed of the 
information and evidence previously provided to VA or 
obtained by VA on his behalf.  

Furthermore, the record reflects that VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  Specifically, the information and evidence that 
have been associated with the claims file consist of his 
service medical records, VA medical records, VA examination 
reports, and statements made by and on behalf of the veteran 
in support of his claim.  Furthermore, at the Board hearing, 
the veteran was granted 30 days to submit additional evidence 
in support of his claim.  Within that time, the veteran in 
fact submitted additional evidence.  He has not, however, 
indicated any outstanding records.  Thus, the Board finds 
that there are no outstanding records relevant to this 
appeal.

In sum, the veteran has been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices.  Further, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  For these reasons, it is not prejudicial to the 
veteran for the Board to proceed to finally decide this 
appeal.  




II.  Laws and Regulations

The laws applicable to effective dates provide that, except 
as otherwise provided, the effective date of an award based 
on an original claim, a claim reopened after final 
adjudication, or a claim for increase, of compensation, 
dependency and indemnity compensation, or pension, shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefor.  
38 U.S.C.A. § 5110(a) (West 2002).  

The implementing regulations provide that, except as 
otherwise provided, the effective date of an evaluation and 
award of pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 C.F.R. § 3.400 (2005).  

The effective date for a grant of service connection on the 
basis of the receipt of new and material evidence following a 
final prior disallowance is the date of receipt of the 
application to reopen, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 
3.400(q)(1)(ii). 

The effective date for reopened claims is the date of receipt 
of claim or date entitlement arose, whichever is later.  38 
C.F.R. § 3.400(r).  

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a) 
(West 2002); 38 C.F.R. § 3.151 (2005).

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA from a 
claimant may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  Upon receipt of an 
informal claim, if the formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within one year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of the receipt of the informal claim.  38 C.F.R. § 3.155 
(2005).

Once a formal claim for pension or compensation has been 
allowed or a formal claim for compensation disallowed for the 
reason that the service-connected disability is not 
compensable in degree, receipt of a report of VA examination 
or hospitalization will be accepted as an informal claim for 
increased benefits or an informal claim to reopen.  The date 
of outpatient or hospital examination or date of admission to 
a VA or uniformed services hospital will be accepted as the 
date of receipt of a claim when a claim specifying the 
benefit sought is received within one year from the date of 
such examination, treatment or hospital admission.  38 C.F.R. 
§ 3.157 (2005).  

III.  Analysis

The veteran contends, in essence, that he is entitled to an 
effective date earlier than February 14, 2002, for the award 
of service connection for PTSD.  Throughout the appeal, the 
veteran has contended that he should receive benefits from 
1997 when he first filed a claim for service connection.  
Then, at the Board hearing, the veteran argued that he never 
received the original May 1998 rating decision that denied 
service connection for PTSD.  

Initially, the Board acknowledges that the veteran filed an 
original claim for service connection for PTSD in June 1997.  
However, the RO denied the claim in a May 1998 rating 
decision and so notified the veteran of the decision on May 
26, 1998.  The veteran did not appeal that decision.  
Therefore, the May 1998 rating decision became final.  See 38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 3.104(a) (2005).

The Board acknowledges the veteran's recent contention that 
he never received notice of the May 1998 rating decision.  In 
this regard, the Board observes that a copy of the May 1998 
rating decision, along with the notice of appellate rights, 
was sent to his latest address of record at the time.  
38 C.F.R. § 3.1(q) (2005).  The rating decision was not 
returned as undeliverable.  The law only requires that VA 
mail a notice and then presumes the regularity of the 
administrative process "in the absence of clear evidence to 
the contrary."  Ashley v. Derwinski, 2 Vet. App. 62, 64-65 
(1992).  This presumption equally applies to VA's mailing of 
RO decisions.  See Mason v. Brown, 8 Vet. App. 44, 53-55 
(1995); Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (an 
appellant's mere assertion of nonreceipt of notice of a RO 
decision is not "clear evidence" to rebut the presumption 
of proper mailing).  Thus, the Board finds that the veteran 
was notified of the May 1998 rating decision and appellate 
rights.

The Board notes the various statements in support of the 
veteran's contention that he did not receive the May 1998 
rating decision.  In this regard, the record contains a 
petition signed by 19 individuals, a statement from a former 
neighbor, and a letter from the United States Postal Service.  
The petition indicates that each of the individuals at one 
time or another had not received mail that was sent to him or 
her.  The statement from the former neighbor indicates that a 
letter addressed to the veteran could have been delivered to 
another address and that he has found other people's letters 
in his mailbox a couple of times.  Lastly, the letter from 
the Postal Service indicates that a very small amount of mail 
is lost in their system but that there is nothing more they 
can do at this time given the date of the mail in question.  

After review, the Board observes that the above evidence does 
not amount to the clear evidence needed to rebut the 
presumption of regularity of the administrative process.  In 
this regard, none of the statements addresses a specific 
problem with the veteran's receipt of the May 1998 rating 
decision or points to an unusual problem of constantly lost 
mail that could account for the veteran's not receiving the 
rating decision.  Thus, the Board reiterates that the veteran 
was notified of the May 1998 rating decision and appellate 
rights.  

Given the above, the Board observes that the effective date 
for a grant of service connection on the basis of the receipt 
of new and material evidence following a final prior 
disallowance is the date of receipt of the application to 
reopen, or the date entitlement arose, whichever is later.  
See Lapier v. Brown, 5 Vet. App. 215 (1993); 38 C.F.R. § 
3.400(q)(1)(ii).  Similarly, the Board observes that the 
effective date for reopened claims is the date of receipt of 
claim or date entitlement arose, whichever is later.  38 
C.F.R. § 3.400(r).  

After review, the Board finds that the veteran did not file a 
claim to reopen his previously denied claim for service 
connection for PTSD until February 14, 2002.  Indeed, the 
veteran does not even contend that he filed another claim to 
reopen prior to that date.  As such, this must be the 
effective date of the award of service connection.  
Application of the governing laws permits no earlier 
effective date, as there is no document prior to February 14, 
2002, and since May 26, 1998, that can be considered either a 
formal or informal claim to reopen his previously denied 
claim for service connection for PTSD.  

The Board observes that the record contains a February 7, 
2002, VA general social work note reflecting that the 
veteran's PTSD will be followed-up.  The Board points out 
that the effective date for a grant of service connection 
based on the receipt of new and material evidence is the date 
of receipt of the application to reopen or the date 
entitlement arose, whichever is later.  In this case, the 
Board reiterates that the veteran did not file his 
application to reopen until February 14, 2002.  Moreover, the 
veteran did not submit the February 7, 2002, social work 
note; the RO obtained and associated the note with the claims 
file after receiving the veteran's request to reopen on 
February 14, 2002.  See 38 C.F.R. § 3.157.

The Board acknowledges the veteran's contention that his PTSD 
dates back from the time he was in Vietnam.  The Board 
observes, however, that a specific claim must be filed in 
order for benefits to be paid to any individual under the 
laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 
3.151.  As noted above, the veteran did not file a claim with 
VA until June 1997, and that claim was denied in the May 1998 
rating decision, which has since become final.

Given the foregoing, the Board concludes that the 
preponderance of the evidence is against the claim for an 
effective date earlier than February 14, 2002, for the award 
of service connection for PTSD.  Thus, the benefit-of-the-
doubt doctrine is inapplicable and the claim must be denied.  
See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).



ORDER

An effective date earlier than February 14, 2002, for the 
award of service connection for post-traumatic stress 
disorder is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


